Citation Nr: 0112086	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  99-24 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for sinusitis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel






INTRODUCTION

The veteran had active military service from April 1967 to 
April 1972.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The present appeal arises from a September 1999 rating 
decision, in which the RO denied the veteran an increased 
rating for his service-connected sinusitis.  The disability 
was evaluated as 10 percent disabling, effective from April 
1972.  The veteran filed an NOD in October 1999, and the RO 
issued an SOC in November 1999.  The veteran filed a 
substantive appeal in November 1999.  A Supplemental 
Statement of the Case (SSOC), was issued in September 2000.  

The Board additionally notes that, in the Appellant's Brief, 
submitted to the Board by the veteran's service 
representative in April 2001, the issue of service connection 
for acquired headaches, claimed as secondary to the veteran's 
service-connected sinusitis, was listed as an issue on 
appeal.  This issue has never been addressed by the RO or 
developed for appeal, and it is not before the Board as this 
time.  However, the Board will liberally construe the noting 
of the issue as an informal claim, and thus it is referred to 
the RO for development as is deemed necessary.  Furthermore, 
an additional issue raised for consideration in the 
Appellant's Brief, service connection for a back disorder, is 
also referred to the RO.   






FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A March 1994 treatment record from Patrick Wen, M.D., 
noted that the veteran's headaches were probably related 
in part to a sinus problem.  

3. An October 1996 treatment record from Dr. Wen noted that 
the veteran's headaches were a mixture of vascular muscle 
contraction headaches.  

4. Upon VA (QTC Medical Services) examination in July 1999, 
the veteran was noted not to currently suffer from 
sinusitis.  

5. In a November 1999 statement, the veteran reported that he 
had been treated by other physicians for sinusitis since 
1985, and that his chronic sinus problems, in particular 
chronic headaches, had affected both work and social 
activities.

6. The medical evidence of record does not support a 
conclusion that the veteran's service-connected sinusitis 
is manifested by three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or more than six non-
incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge 
or crusting.  

7. The preponderance of the evidence is against the veteran's 
increased rating claim.  







CONCLUSION OF LAW

The criteria for an increased rating for sinusitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be codified 
as amended at 38 U.S.C.A. § 5107); 38 C.F.R. §§ 3.102, 4.3, 
4.7, 4.97, Diagnostic Code 6510 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the claims file reflects that the veteran was 
service connected for sinusitis in a February 1973 rating 
decision.  The disability was determined to be 10 percent 
disabling.  

In November 1977, the veteran was medically examined for VA 
purposes.  He complained of periodic headaches.  On clinical 
evaluation, the veteran was noted not to suffer from any 
nasal symptoms, there was no septal obstruction, and there 
was no evidence of edema or pus.  An associated radiographic 
study revealed the frontal sinuses, ethmoidal regions, and 
sphenoidal sinuses to be clear.  The antrum was cloudy 
throughout, and no fluid was seen in the upright position.  
The examiner's diagnosis was bilateral chronic maxillary 
sinusitis.  

Thereafter, in June 1999, the veteran filed a claim for an 
increased rating.  

In July 1999, the veteran was medically examined for VA 
purposes, by QTC Medical Services.  He indicated that he 
suffered from sinus headaches, and that they had occurred 
irregularly over time.  He also had suffered from various 
viral infections which had caused periods of nasal drainage.  
He had had his headaches evaluated by a specialist in Boston, 
who reportedly believed the veteran's problem was possibly 
vascular headaches.  The veteran reported that he had had a 
confirmed episode of sinusitis on X-ray in 1985.  

In addition, the veteran complained of approximately two 
episodes per month of sinus-like symptoms lasting for a half-
day each.  He also complained of a thick, yellow discharge 
from his nose on occasion, and of frequent headaches 
especially at the right and left sides of the forehead.  The 
veteran stated that he often required bed rest during sinus 
episodes.  On clinical evaluation, the veteran's oral cavity 
was normal, and there was no obvious sinus opacity on trans-
illumination.  Sinus X-rays were negative.  

In his diagnosis, the examiner noted that, while in service, 
the veteran had suffered from an episode of sinusitis, as 
well as periodic headaches and upper respiratory tract viral 
syndromes.  It was further noted that, since his separation 
from service, the veteran had experienced one documented case 
of sinusitis, and there was no obvious sinus infection on the 
present examination.  The examiner reported that there was no 
current diagnosis established, and the veteran's recurrent 
headaches and viral upper respiratory infections did not 
necessarily bespeak a military connection.  

In November 1999, the RO received a statement from the 
veteran.  He reported that the description of "non-
incapacitating episodes" coincided with his accounts of 
twice-monthly attacks.  The frequency of these attacks was 
asserted to far exceed the six-per-year standard for a 30 
percent rating.  In addition, the veteran stated that he had 
been treated by other physicians for sinusitis since a 
finding of the disorder in 1985, and that the negative 
results on examination in July 1999 confirmed only that he 
was asymptomatic at that time.  

The veteran further reported that his chronic sinus problems, 
in particular chronic headaches, had affected both his work 
and social activities.  The headaches were noted to be over 
his eyes and in the temporal region of his head.  They were 
accompanied by postnasal drip, nausea, cold sweats, pallor, 
weakness, and vomiting.  He indicated that, while he had 
tried many over-the-counter drugs, typically his only relief 
was lying flat in bed for hours until the pain subsided.  The 
veteran noted that family, friends, and co-workers had 
witnessed these attacks.  

Thereafter, the RO sent a letter to the veteran, in which he 
was asked to provide information regarding his medical care 
for sinusitis.  In July 2000, the RO sent letters to Dr. Wen, 
Sheryl Ollie, D.C., and Jack Skowronski, M.D.

Later that month, the RO received medical records from Dr. 
Wen, dated from January 1988 to October 1996.  In particular, 
a May 1990 MRI (magnetic resonance imaging) scan of the 
veteran's brain revealed no evidence of significant 
intracranial abnormality, but did reflect near-total 
opacification of the maxillary, ethmoid, and sphenoid 
sinuses.  It was noted that findings were consistent with an 
inflammatory or allergic etiology.  The impression noted 
pansinusitis.  A July 1991 treatment record indicated that 
the veteran had noticed an improvement in his headaches, from 
one every other week to one every other month.  He was also 
found to suffer from mild asthma.  In March 1994, the veteran 
complained of suffering from six headaches over the past 
month.  These were usually located above the eyes, and 
developed toward the end of the day.  If he took a Sinutab, 
the headaches would resolve after an hour.  He had no 
discharge or fever.

Dr. Wen noted that the veteran's headache was probably 
related in part to a sinus problem, and could also be due in 
part to deterioration of acuity in his left eye.  In an 
October 1996 treatment record, Dr. Wen noted the veteran's 
complaints of headaches over the previous two months.  It was 
noted that sometimes the headaches were precipitated by 
missing a meal and occasionally with exercise.  Dr. Wen 
reported that the veteran's headaches were probably a mixture 
of vascular muscle contraction headaches.  

II.  Analysis

The Board notes that VA has long recognized that the 
Department has a duty to assist the veteran in developing 
evidence pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2000).  This duty to assist 
includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Precedential caselaw of the United States Court of Appeals 
for Veterans Claims has confirmed this obligation over the 
years.  See Green v. Derwinski, 1 Vet.App. 121 (1991); 
Lineberger v. Brown, 5 Vet.App. 367, 369 (1993); Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993); see also 38 C.F.R. § 
3.326 (2000).

Recent changes in law have amended the requirements as to 
VA's development efforts in this, and other pending cases, 
modifying and clarifying VA's duty to assist a claimant in 
evidentiary development.  See the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In 
the present case, we find that the RO's development action, 
has generated sufficient evidence to satisfy the Secretary's 
obligation. The record contains ample, recent, and thorough 
medical examination findings, including the examination 
conducted for VA in July 1999.  There are also the medical 
records from Dr. Wen.

In addition, the veteran and his representative have been 
fully apprised of the applicable law and regulations, in the 
SOC and SSOC provided by the RO.  The RO attempted to secure 
additional records from non-VA physicians who had seen the 
veteran, and only Dr. Wen responded.  Therefore, we conclude 
that no further assistance to the veteran is required in 
order to comply with VA's duty to assist a claimant in 
developing evidence in conjunction with his or her claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2000).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet.App. 55, 58 
(1994); 38 C.F.R. §§ 4.1, 4.2 (2000).

The veteran's service-connected sinusitis has assigned to it 
a 10 percent disability rating under the provisions of 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6513, for "Sinusitis, 
maxillary, chronic".  Based upon that regulatory scheme, a 
10 percent evaluation is warranted for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is warranted 
when there are three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  

A 50 percent evaluation is warranted following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A note following this section provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97, DC 6513 (2000).  This is the highest rating under 
that Code.  

Following a review of the evidence and applicable 
regulations, the Board finds that the preponderance of the 
evidence is against an increased rating, to greater than 
10 percent, for the veteran's sinusitis.  In reaching this 
conclusion, the Board notes that, during the veteran's most 
recent VA examination in July 1999, he was not found to 
suffer from active sinusitis.  The examiner reported that the 
veteran was last diagnosed with sinusitis in 1985.  Treatment 
records from Dr. Wen reflect that an MRI of the veteran's 
sinuses, in May 1990, revealed evidence of pansinusitis.  
Treatment records also reflected the veteran's complaints of 
headaches.  In 1994, Dr. Wen noted that the veteran's 
headaches were, in part, related to his sinuses.  

Thereafter, in 1996, the veteran was again noted to suffer 
from headaches, and these were sometimes associated with 
missing a meal, or with exercise.  Dr. Wen reported the 
veteran's head pain as due to a mixture of vascular muscle 
contraction headaches.  The RO attempted to procure 
additional medical records from Dr. Ollie and Dr. Skowronski; 
however, as noted in a September 2000 SSOC, no reply to the 
RO's request was received from those individuals.  

Thus, the Board is cognizant that, while the veteran has 
complained of chronic sinusitis symptoms, resulting in more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches and pain, he has not presented 
medical evidence reflecting treatment for headaches, or any 
other sinusitis symptoms subsequent to Dr. Wen's examination 
in October 1996.  Furthermore, given that the most recent VA 
examination in July 1999 did not reveal evidence of active 
sinusitis, the Board finds that the preponderance of the 
evidence is against the veteran's increased rating claim.  In 
making our decision, the Board has considered the veteran's 
contentions, in particular, that he suffers from chronic 
sinusitis symptoms.  However, as noted above, there is a lack 
of medical evidence of record supporting the veteran's claim.  
Therefore, a rating of 30 percent, or of 50 percent, for the 
veteran's service-connected sinusitis is not warranted.  38 
C.F.R. § 4.97, DC 6513.  

The record does contain the veteran's assertion that his 
family, friends, and co-workers have witnessed his attacks of 
sinusitis.  The Board does not doubt the sincerity of those 
accounts.  However, disability ratings must also be based 
upon specific findings reported by medical professionals.  
See Routen v. Brown, 10 Vet.App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

In reaching our decision, the Board has considered the 
potential application of the other various provisions of 
38 C.F.R. Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
condition, as required by Schafrath v. Derwinski, 1 Vet.App. 
589, 592 (1991).  Furthermore, the Board finds in this case 
that the evidence does not present an unusual disability 
picture so as to render impractical the application of the 
regular schedular standards and warrant consideration for 
referral for an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (such ratings may be authorized by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service).  For example, there is no evidence, nor 
has it been contended by the veteran or his representative, 
that the veteran's service-connected sinusitis has caused 
marked interference with employment or necessitated frequent 
hospitalization.  See Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995), and Floyd v. Brown, 9 Vet.App. 94-96 (1996).


ORDER

Entitlement to an increased rating for sinusitis is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

